203 Pa. Superior Ct. 453 (1964)
Pollock Industries, Inc.
v.
General Steel Castings Corporation, Appellant.
Superior Court of Pennsylvania.
Argued March 19, 1964.
June 11, 1964.
*454 Before RHODES, P.J., ERVIN, WRIGHT, WOODSIDE, WATKINS, MONTGOMERY, and FLOOD, JJ.
Edward F. Cantlin, with him Hinkson & Cantlin, for appellant.
James C. Buckley, with him Jerome B. Apfel, Joel H. Weinrott, and Reilly & Pearce, and Blank, Rudenko, Klaus & Rome, for appellee.
OPINION PER CURIAM, June 11, 1964:
The judgment of the Court of Common Pleas of Delaware County is affirmed on the able opinion of Judge WILLIAM R. TOAL, for the court below, reported at 33 Pa. D. & C. 2d 383.